DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duquette et al. 7,607,700.
In regard to claim 1, Duquette discloses a flexible pipe element 10, comprising a metal bellows with at least one corrugated bellows section 12 and a bellows brim (area of 13 included in circle 4 in fig. 3 contacting protrusions of 32) at an end thereof that forms one end of the metal bellows 12, a connection element 22 for connecting the metal bellows 12 to a continuing pipe part 122, the connection element 22 comprising a connection area for abutting a contact area of the bellows brim, at least one line contact seal (contact between 42 and 13) that exclusively seals the metal bellows to the connection element, the at least one line contact seal including an annular bulge (42 or 42) formed in the contact area of the connection area of the connection 
In regard to claim 4, wherein the annular bulge 42 is embodied as a corrugated deformation of the connection element 22.
In regard to claim 5, wherein the annular bulge 42 has a rounded profile, which is formed convexly at least in a central section (see fig. 6).
In regard to claim 6, wherein two or more of the annular bulges 42 are formed in the connection area 6 of the connection element 22 to form at least two of the line contact seals (at points 42).
In regard to claim 7, wherein the flexible pipe element 10 is adapted for installation in an exhaust system of a diesel or gasoline engine and embodied such that it withstands internal pressures of more than 3 bar and an internal temperatures of up to 850 °C (the tube 10 is stainless steel and designed to withstand high pressures).
In regard to claim 10, further comprising an internal tube 40 (portion 40 of 22 placed on the interior of bellow 10 in fig. 6) arranged inside the metal bellows 10, the internal tube 40 conically widens together with the bellows brim 30 towards the end of the metal bellows 13 and abuts therewith, at least one annular bulge being formed in the internal tube (at 42) in order to form a linear seal between the internal tube 40 and the bellows brim 30.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duquette et al. 7,607,700 in view of Longfellow 3,743,328.
Duquette et al. discloses a flexible pipe element 10 with a single layer of stainless steel, 
but does not disclose the pipe element as including two layers of stainless steel.  Longfellow teaches that providing a similar type of stainless steel pipe element with either a single layer, or In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
	It is unclear as to the exact thickness of the flexible pipe, however it would have been obvious to one of ordinary skill in the art to make it with a thickness of at least .3mm because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive.
Applicant argues that element 28a of Duquette cannot be considered to be the flange because it is connection element 22 that has the beads 42 and not element 28a.  In response to the amendment “the connection element comprises the flange”, the prior art rejection has been reinterpreted to define element 122 as the flange on the connection element 22 and flange element 122 is capable of accepting a V-brim clamp, thereby satisfying the intended use limitation of the claim.
The rejection of claims 8-9 over Duquette et al. 7,607,700 in view of Longfellow 3,743,328 is maintained due to the Examiner’s position that the prior art rejection of claim 1 is proper for the reasons stated above. 
The prior art rejection of Luft 7,017,949 has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679